Title: To James Madison from Peter Early, 1 May 1815 (Abstract)
From: Early, Peter
To: Madison, James


                    § From Peter Early. 1 May 1815, Milledgeville, Georgia. “It has been stated to me that Charles Harris Esquire late district attorney for Georgia, has resigned that appointment, and further that William Davis Esquire of Savannah intended to become an applicant for the office.
                    “I have a personal acquaintance with Mr. Davies, and feel much pleasure in assuring you that I consider him eminently qualified to discharge the duties of that trust.”
                